Filed 11/1/16 Certified for Publication 11/29/16 (order attached)




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                               DIVISION EIGHT

In re CHARLOTTE V., a Person                       B269633
Coming Under the Juvenile
Court Law.

LOS ANGELES COUNTY                                 (Los Angeles County
DEPARTMENT OF CHILDREN                             Super. Ct. No. CK81121)
AND FAMILY SERVICES,

       Plaintiff and Respondent,

       v.

JENNIFER C.,

       Defendant and Appellant.

      APPEAL from a judgment of the Superior Court of Los
Angeles County. Emma Castro, Commissioner. Affirmed.
      Patrick K. Saucier, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Mary C. Wickham, County Counsel, R. Keith Davis,
Assistant County Counsel, and Erica Edelman-Benadon, Deputy
County Counsel, for Plaintiff and Respondent.
      Jennifer C. (Mother) appeals from the termination of her
parental rights over her daughter, Charlotte V., on the ground
the juvenile court failed to comply with the strict notice
requirements specified in the Indian Child Welfare Act (ICWA)
(25 U.S.C. § 1901 et seq.; see also Welf. & Inst. Code, § 224 et
seq.) We affirm.
                              FACTS
      Charlotte is the daughter of Mother and Mario V. (Father),
born in 2011. A juvenile dependency petition was filed on July 3,
2013, alleging Mother and Father endangered Charlotte‟s
physical health and safety, as provided under Welfare and
Institutions Code, section 300, subdivision (b). The petition
alleged Mother repeatedly rammed her car into Father‟s while
Charlotte was sitting in the back seat of Mother‟s car on June 27,
2013. Mother also brandished a loaded handgun at Father.
The handgun was within Charlotte‟s reach inside the car.
Mother and Father wrestled for the handgun. Father was
arrested for concealing a firearm and Mother was arrested for
child endangerment.
      The juvenile court ordered Charlotte detained and placed
with her maternal uncle. Charlotte was ultimately placed with a
foster family after the dependency investigator discovered the
uncle was allowing Mother to stay with Charlotte after her




                                 2
release and failing to monitor Mother‟s contact with her, which
violated the court‟s orders.
      The Los Angeles Department of Children and Family
Services (DCFS) filed a first amended petition on September 16,
2013, which added allegations that Mother and Father had a
history of engaging in violent altercations in Charlotte‟s presence
and that Father had a history of alcohol abuse, rendering him
incapable of providing adequate care. Mother and Father filed
waivers pleading no contest to the amended petition on
November 15, 2013. The juvenile court assumed jurisdiction over
Charlotte on November 15, 2013. The court ordered reunification
services for both parents, including drug testing and anger
management and parenting classes. Over the course of the next
18 months, Mother and Father were irregular in complying with
the reunification plan and in visiting with Charlotte, although
they were always appropriate during their visits. DCFS
recommended terminating reunification services on January 23,
2015. At the contested 12-month review hearing on April 17,
2015, the juvenile court found Mother and Father were not in
compliance with the case plan and ordered family reunification
services terminated. The juvenile court then set a Welfare and
Institutions Code section 366.26 hearing to determine a
permanent plan for Charlotte.




                                 3
      DCFS recommended on August 14, 2015, that Mother and
Father‟s parental rights be terminated and Charlotte‟s foster
parents be allowed to adopt her. DCFS noted the foster family
had cared for Charlotte since 2013 and Charlotte called them
“momm and papi.” At the permanent plan hearing on January 7,
2016, the juvenile court found clear and convincing evidence
Charlotte was adoptable and that no exception to adoption
applied. Mother appealed on January 7, 2016.
                         DISCUSSION
      Mother challenges the termination of her parental rights on
the sole ground DCFS failed to provide sufficient information to
the Blackfeet Nation to determine whether Charlotte is an Indian
child. Mother contends the termination order should be reversed
and the case remanded to ensure compliance with ICWA. We
disagree.
I.    Proceedings Below
      Charlotte‟s Indian ancestry was first addressed in the
Welfare and Institutions Code section 300 petition, which noted
she may be a member of the Blackfeet Nation. Mother indicated
in a parental notification of Indian status that she had Indian
ancestry through the Blackfeet Nation and provided a copy of her
tribe identification card indicating Mother had membership in
the Blackfoot Confederacy through the Ammskapi Pikuni. The
card contained Mother‟s picture, ID number, height, weight, and




                                4
date of birth. On the back of the card, it showed Mother‟s
“Blackfeet Blood” quantum to be 7/32 and her “total degree” of
Blackfeet ancestry to be 9/32. Father indicated he had no Indian
ancestry. Charlotte‟s uncle, Richard Cruz, and cousin, Heather
New Robe, reported to DCFS the family was Blackfoot on their
mother‟s side. As a result, the juvenile court ordered DCFS to
investigate Mother‟s claim and provide the dates and places of
birth for Mother‟s relatives as far back as possible.
      A notice of child custody proceeding for Indian Child was
sent via certified mail on August 29, 2013, to the Blackfeet Tribe
of Montana as well as the Secretary of the Interior and the
Bureau of Indian Affairs to inquire about Charlotte‟s status.
The notice showed Mother‟s name, address, birth date and place,
and tribal affiliation, as well as a copy of her tribe identification
card. It indicated that Mother lived on a reservation or federal
trust land in Browning Montana between October 1999 and
January 2005. It also showed Charlotte received her
immunizations in an Indian health clinic or U.S. Public Health
Service hospital in Browning, Montana. The notice included the
name of Mother‟s mother, Rita Devereaux, whom she claimed
had Blackfeet ancestry, but no other identifying information. A
subsequent notice added maternal grandfather‟s name and
address as well as maternal uncle‟s identifying information along
with the previously mentioned information.




                                  5
      In letters dated September 9 and 26, 2013, the Blackfeet
Tribe notified DCFS that it was unable to find Charlotte, Mother,
Father, maternal uncle, maternal grandfather, or maternal
grandmother in the tribal rolls. The letters were standardized
form letters which included a blank space to fill in the names of
the individuals searched. According to the letter, Charlotte was
not an Indian Child as defined by ICWA. However, it noted that
if more ancestry information was forthcoming, the tribe would
review the tribal rolls again. At the six-month review hearing
held on May 16, 2014, the juvenile court found Charlotte was not
an Indian child and ICWA did not apply.
II.   ICWA
      ICWA was enacted “to protect the best interests of Indian
children and to promote the stability and security of Indian tribes
and families by the establishment of minimum Federal standards
for the removal of Indian children from their families and the
placement of such children in foster or adoptive homes which will
reflect the unique values of Indian culture, and by providing for
assistance to Indian tribes in the operation of child and family
service programs.” (25 U.S.C. § 1902.)
      To that end, specific notice requirements to the applicable
tribes are triggered when the juvenile court knows or has reason
to know that an Indian child is involved in a dependency
proceeding. (25 U.S.C. § 1912(a).) California law tracks ICWA for




                                 6
all intents and purposes relevant to this case. (Welf. & Inst.
Code, §§ 224.2-224.3; Tina L. v. Superior Court (2008) 163
Cal. App. 4th 262, 266.)
      “Notice is a key component of the congressional goal to
protect and preserve Indian tribes and Indian families. Notice
ensures the tribe will be afforded the opportunity to assert its
rights under the Act irrespective of the position of the parents,
Indian custodian or state agencies. Specifically, the tribe has the
right to obtain jurisdiction over the proceedings by transfer to the
tribal court or may intervene in the state court proceedings.
Without notice, these important rights granted by the Act would
become meaningless.” (In re Kahlen W. (1991) 233 Cal. App. 3d
1414, 1421.) Among other things, notice to potentially affected
tribes must include “[a]ll names known of the Indian child‟s
biological parents, grandparents, and great-grandparents, or
Indian custodians, including maiden, married and former names
or aliases, as well as their current and former addresses,
birthdates, places of birth and death, tribal enrollment numbers,
and any other identifying information, if known.” (Welf. & Inst.
Code, § 224.2, subd. (a)(5)(C); 25 C.F.R. § 23.11(d)(3) (2012); see
25 U.S.C. § 1912(a).) Notice requirements are strictly construed
and must contain enough information to allow a meaningful
review of the tribal records. (In re Cheyanne F. (2008) 164
Cal. App. 4th 571, 576.)




                                  7
      Under ICWA, no foster care placement or termination of
parental rights proceeding may be held until at least 10 days
after the tribe receives notice. (25 U.S.C. § 1912(a); see Welf. &
Inst. Code, § 224.2, subd. (d).) The Indian tribe determines
whether the child is an Indian child, and its determination is
conclusive. (In re Francisco W. (2006) 139 Cal. App. 4th 695, 702.)
The juvenile court must determine whether proper notice was
given under ICWA and whether ICWA applies to the proceedings.
(In re Asia L. (2003) 107 Cal. App. 4th 498, 506.)
      We review the trial court‟s findings for substantial
evidence. (In re E.W. (2009) 170 Cal. App. 4th 396, 404.)
“„On review of the sufficiency of the evidence, we presume in
favor of the order, considering the evidence in the light most
favorable to the prevailing party, giving the prevailing party the
benefit of every reasonable inference and resolving all conflicts in
support of the order.‟ [Citation.]” (In re I.W. (2009) 180
Cal. App. 4th 1517, 1525.) “Mere support for a contrary conclusion
is not enough to defeat the finding [citation]; nor is the existence
of evidence from which a different trier of fact might find
otherwise in an exercise of discretion [citation].” (In re H.E.
(2008) 169 Cal. App. 4th 710, 724.) Deficiencies or errors in an
ICWA notice are subject to harmless error review. (In re S.B.
(2005) 130 Cal. App. 4th 1148, 1162; see also In re Cheyanne F.,
supra, 164 Cal.App.4th at p. 576.)




                                  8
III.   Analysis
       The record here contains substantial evidence of proper
notice to the Blackfeet Nation. DCFS provided two notices by
certified mail to the tribe containing information about Mother,
Father, and Charlotte‟s grandmother and uncle. The Blackfeet
Nation was given a copy of Mother‟s tribal identification card and
number as well as information about Mother‟s time at the
reservation and Charlotte‟s health care at a health clinic on the
reservation. Since Charlotte claims Indian ancestry from
Mother, that information would be sufficient for meaningful
review. Under federal and state law, additional information
regarding Charlotte‟s grandmother and great-grandparents, from
whom Mother claims Indian ancestry, was required to be
provided only if known. There is no indication in the record,
however, that any other requisite information was known by
DCFS and not provided to the tribe. Indeed, DCFS indicated, for
the most part, that Charlotte‟s grandparents‟ and great-
grandparents‟ information was “unknown” but identified them as
affiliated with the “Blackfeet Tribe of Montana.” As to
Charlotte‟s maternal grandfather, DCFS listed his tribal
affilation as “not applicable.”
       Yet, Mother contends the notices were deficient because
they excluded all information about Charlotte‟s grandmother,
except for her name, and any information about Charlotte‟s




                                  9
cousin and great-grandparents, all of whom have Indian
ancestry. Mother argues DCFS could have gotten this
information from Charlotte‟s grandfather, uncle, and cousin,
but failed to do so.
      We are not persuaded by Mother‟s reliance on In re A.G.
(2012) 204 Cal. App. 4th 1390, for the proposition that reversal is
required here. In In re A.G., the social services agency admitted
it violated ICWA‟s inquiry and notice requirements. It made no
effort to interview family members who were readily available
and active participants in the dependency proceedings. (Id. at
p. 1393.) Here, there is no such admission and instead, the
record supports a finding DCFS interviewed Mother‟s family to
determine what information was known to them.
      In any event, there is no requirement under ICWA or
California law that information about non-lineal ancestors be
provided. Thus, DCFS did not violate ICWA by failing to provide
the tribe with Charlotte‟s cousin‟s information. (25 C.F.R.
§ 23.11(b) (2003) [“to establish tribal identity, it is necessary to
provide as much information as is known on the Indian child‟s
direct lineal ancestors . . .”].) It is unlikely that information
about Heather New Robe would establish Charlotte‟s Indian
ancestry when Mother‟s tribal identification card and member
number did not.




                                  10
      As to Charlotte‟s grandmother and great-grandparents, it is
speculative to assume Charlotte‟s grandfather, uncle, or cousin
had the detailed information about these individuals required
under ICWA. They were very forthcoming about Charlotte‟s
Indian ancestry. Presumably, they would have provided that
information if it was known. It is not uncommon for an
individual to be unaware of his or her grandparents‟ or great-
grandparents‟ birthdates or birthplaces or former addresses.
Certainly, Mother has given no indication she knows any of this
information. Contrary to Mother‟s assertion, there was no
indication the maternal grandfather had any Indian ancestry and
his information, although provided in the second notice, was
irrelevant to the issue. It is also possible that the maternal
grandfather was evasive or uncooperative about his wife‟s
information.
      If Mother had raised the ICWA notice issue in the juvenile
court, she could have subpoenaed DCFS employees and
questioned them about their efforts to elicit the required
information from Charlotte‟s family. In that event, DCFS could
have introduced additional evidence to show that it had made an
adequate inquiry. However, Mother did not raise the issue below
and DCFS now lacks that opportunity. At this point, Mother
must take the record as she finds it. The record reveals




                                 11
substantial evidence of ICWA compliance. We therefore conclude
that Mother has not demonstrated any prejudicial error.
                        DISPOSITION
     The judgment is affirmed.




                                              BIGELOW, P.J.
We concur:


                 RUBIN, J.




                 GRIMES, J.




                               12
Filed 11/29/16
                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                        DIVISION EIGHT


In re CHARLOTTE V., a Person
Coming Under the Juvenile
Court Law.                              B269633

LOS ANGELES COUNTY                      (Los Angeles County
DEPARTMENT OF CHILDREN                  Super. Ct. No. CK81121)
AND FAMILY SERVICES,

       Plaintiff and Respondent,

       v.

JENNIFER C.,

       Defendant and Appellant.

THE COURT*:
       The opinion in the above entitled matter filed on
November 1, 2016, was not certified for publication in the Official
Reports. For good cause it now appears that the opinion should
be published in the Official Reports and it is so ordered.


____________________________________________________________
* BIGELOW, P. J.            RUBIN, J.         GRIMES, J.